UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-1084


KENNETH D. BELL, in his capacity as court-appointed Receiver for Rex Venture
Group, LLC d/b/a ZeekRewards.com,

                    Plaintiff - Appellee,

             v.

LI YU CHEN,

                    Appellant,

             and

TODD DISNER; TRUDY GILMOND; TRUDY GILMOND, LLC; JERRY
NAPIER; DARREN MILLER; RHONDA GATES; DAVID SORRELLS;
INNOVATION MARKETING LLC; AARON ANDREWS; SHARA
ANDREWS; GLOBAL INTERNET FORMULA, INC.; T. LEMONT SILVER;
KAREN SILVER; MICHAEL VAN LEEUWEN; DURANT BROCKETT;
DAVID KETTNER; MARY KETTNER; P.A.W.S. CAPITAL MANAGEMENT
LLC; LORI JEAN WEBER; A DEFENDANT CLASS OF NET WINNERS IN
ZEEKREWARDS.COM; DEFENDANT CLASS,

                    Defendants.


Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Graham C. Mullen, Senior District Judge. (3:14-cv-00091-GCM)


Submitted: July 19, 2018                                        Decided: July 23, 2018


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Li Yu Chen, Appellant Pro Se.    Kenneth D. Bell, Irving Michael Brenner,
MCGUIREWOOD, LLP, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Li Yu Chen appeals the district court’s order granting Plaintiff’s motion for

summary judgment and ordering that Chen return profits derived from a Ponzi scheme.

We have reviewed the record and find no reversible error. Accordingly, we grant Chen’s

application to proceed in forma pauperis, but affirm for the reasons stated by the district

court. Bell v. Chen, No. 3:14-cv-00091-GCM (W.D.N.C. Nov. 29, 2016). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3